Opinion issued October 17, 2002  
 





 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01060-CV
____________

IN RE DAVID CAMACHO, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed a petition for writ of mandamus requesting that this Court
compel respondent (1) to provide him with a free copy of the appellate record in cause
number 26,313 in order that he may file a petition for writ of habeas corpus.  We deny
the petition.
	Relator's petition does not meet the requirements of Rule 52.3 of the Rules
of Appellate Procedure.  See Tex. R. App. P. 52.3.  Even if it did, for relator to be
entitled to the extraordinary remedy of mandamus, he must establish:  (1) that he has
no other adequate remedy at law available; and (2) that the act sought to be compelled
is a clear and fixed duty imposed by law that is purely ministerial, as opposed to
discretionary or judicial in nature.  Eubanks v. Mullin, 909 S.W.2d 574, 576 (Tex.
App.--Fort Worth  1995) (orig. proceeding).
	The act that relator seeks to compel is not one that is clearly required by
law.  An indigent criminal defendant is not entitled to a free transcription of prior
proceedings for use in pursuing post-conviction habeas corpus relief.  Id. at 576-77;
Escobar v. State, 880 S.W.2d 782, 783-84 (Tex. App.--Houston [1st Dist.] 1993, no
pet.).
 The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Thomas R. Culver, III, Judge, 240th District
Court, Fort Bend County.
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.